De Courcy, J.
On the motion for a directed verdict we must accept the evidence that is most favorable to the plaintiff, as apparently the jury did. These facts could be found: The plaintiff, who was conveying a party of eight soldiers from Camp Devens to Boston, in his automobile, was proceeding easterly on Broadway, in Cambridge. He was on his right hand side of the street, near the curb as he approached Boardman Street, which enters Broadway from the south. His attention being attracted by a woman with a child he sounded his horn, and slowed down, so that he was moving only from five to eight miles an hour when he was passing the intersection of the two streets. The defendant’s truck, which with its load weighed more than eight and a half tons, was coming along Broadway from the direction of Boston, westerly, and in the car tracks. The driver of the truck, without giving any signal, suddenly turned to his left, cut short and went just in front of the plaintiff’s car, making the collision inevitable. The accident occurred at about four o’clock in the afternoon of January 30, 1919; and there was no traffic on either street other than the two automobiles. The facts bring the case within the general rule, that when a collision occurs at intersecting streets between automobiles, the issues of the plaintiff’s due care and the defendant’s negligence ordinarily present questions of fact for the jury. Salisbury v. Boston Elevated Railway, ante, 430, and cases cited.
We are not prepared to say there was harmful error in the remark of the judge, made when the defendant’s counsel interrupted the closing argument of counsel for the plaintiff. Apparently the latter had not then finished what he had to say as to the testimony about speed. In any event the trial judge in his *590charge recalled to the attention of the jury all the evidence on that subject. Collins v. Greeley, 162 Mass. 273. O’Connell v. Dow, 182 Mass. 541.

Exceptions overruled.